Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to preliminary amendments received 01/07/2020 and 01/28/2020.

Claims 1 – 7 are amended. 
Claims 8 – 11 are new.

Claims 1 – 11 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c), or 386(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 – 3, 5 – 8, and 11, the limitation “fingerprint” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “fingerprint”. The Examiner asserts the term ‘fingerprint’ is not generally known art. The specification discloses “A fingerprint is understood to mean a datum allowing identification of another datum, such as…” (page 5), but does not limit the definition. 

Claim 1 recites the limitation "said counters".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the limitation “strictly above” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope. 

Regarding claim 1, the limitation “setting said counters to a value strictly above the maximum” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear how a value can be set which is more than a maximum value.

Claim 1 recites the limitation "the navigation data of the first counter (A) and of the second counter (LAST)".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the limitation “the navigation data and of the counters” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope. 

Claim 1 recites the limitation "the counters".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the limitation “by starting by copying” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope. 

Regarding claim 1, the limitation “by copying each datum before the second counter (LAST)” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear scope. Specifically, the order of copying datum.

Claim 1 recites the limitation "the fingerprints of the data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the calculated fingerprint".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the recorded fingerprint".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim 2 recites the limitation "the vehicle".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the counters".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 3, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 3, the limitation “are different” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim 5 recites the limitation "said counters".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “strictly above” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope. 

Regarding claim 5, the limitation “setting said counters to a value strictly above the maximum” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear how a value can be set which is more than a maximum value.

Claim 5 recites the limitation "the navigation data of the first counter (A) and of the second counter (LAST)".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “the navigation data and of the counters” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope. 

Claim 5 recites the limitation "the counters".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “by starting by copying” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope. 

Regarding claim 5, the limitation “by copying each datum before the second counter (LAST)” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear scope. Specifically, the order of copying datum.

Claim 5 recites the limitation "the fingerprints of the data".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the calculated fingerprint".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the recorded fingerprint".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 5, the limitation “are different” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim 5 recites the limitation "the read-only memory".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the vehicle".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the counters".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 6, the limitation “are different” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim 6 recites the limitation "the navigation data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 7, the limitation “are different” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 8, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 8, the limitation “are different” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 11, the limitation “the same” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Regarding claim 11, the limitation “are different” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka, U.S. Patent 6,169,944 (herein Hayasaka), in view of Aue U.S. Publication 2003/0163245 (herein Aue).

Regarding claims 1 and 5, claim 1 as representative, Hayasaka teaches: A method for determining the integrity of navigation data of a control unit of an automotive vehicle the control unit comprising a microcontroller, a random access memory and a read-only memory, which are connected to the microcontroller, (figure 1, 4, abstract), the method comprising: a) calculating the maximum of a first counter (A) and of a second counter (LAST), the second counter (LAST) not being associated with any fingerprint, and setting said counters to a value strictly above the maximum (column 8; lines 20 – 35), b) in a shutdown phase of the control unit, initiating copying of the navigation data of the first counter (A) and of the second counter (LAST) to the reset safe area, initiating calculation and, then initiating copying of the navigation data and of the counters (A, LAST) to the read-only memory by starting by copying the first counter (A) and by copying each datum before the second counter (LAST) (figure 4; column 8; lines 20 – 55); c) in a waking phase, loading the second counter (LAST) from the read-only memory (figure 4; column 9, lines 25 – 50); d) in a waking phase, calculating the fingerprints of the data and of the first counter (A) (figure 4; column 9, lines 25 – 50); e) in a waking phase, loading the first counter (A) when the calculated fingerprint and the recorded fingerprint of the first counter (A) are the same, and loading the first counter (A) from the read-only memory when the calculated fingerprint is different than the recorded fingerprint of the first counter (A) in the reset safe area (figure 4; column 9, lines 25 – column 10, lines 20); f) in a waking phase, comparing the first counter (A) and the second counter (LAST) (figure 4; column 9, lines 25 – 50); g) determining the integrity of the navigation data copied to the read-only memory when the first counter (A) is the same as the second counter (LAST) in step f) (figure 4; column 9, lines 25 – 50).  Hayasaka does not explicitly teach: the read-only memory being configured so that a reset safe area of the random access memory is not reset when the control unit starts, and copying of a fingerprint of each navigation datum and of a fingerprint of the first counter (A) to the reset safe area.
Aue teaches: the read-only memory being configured so that a reset safe area of the random access memory is not reset when the control unit starts, and copying of a fingerprint of each navigation datum and of a fingerprint of the first counter (A) to the reset safe area (claims 3, 4, 5). 
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Hayasaka: A method for determining the integrity of navigation data of a control unit of an automotive vehicle the control unit comprising a microcontroller, a random access memory and a read-only memory, which are connected to the microcontroller; with the teaching of Aue: the read-only memory being configured so that a reset safe area of the random access memory is not reset when the control unit starts, for the purpose of protecting stored data (abstract). Random access memory is well-known in the art (figure 1). Read-only memory is well-known in the art (figure 1). Managing protected data with read-only memory is a well-known design choice in the art (claim 3). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.


Regarding claims 2, 6, claim 2 as representative, Hayasaka and Aue teach the limitations of the parent claim. Hayasaka does not explicitly teach: a user of the vehicle is notified of the integrity of the navigation data when the counters (A, LAST) are the same or of the degradation of the navigation data when the counters (A, LAST) are different.
Aue teaches: a user of the vehicle is notified of the integrity of the navigation data when the counters (A, LAST) are the same or of the degradation of the navigation data when the counters (A, LAST) are different (paragraph 0002).  And in view of the motivation previously stated above, for claim 1, the claim is rejected.


Regarding claims 3, 7, 8, and 11, claim 3 as representative, Hayasaka and Aue teach the limitations of the parent claim. Hayasaka additionally teaches: restoring the navigation data: from the read-only memory when the first counter (A) and the second counter (LAST) are the same, or from the random access memory when the first counter (A) and the second counter (LAST) are different (figure 4; column 9, lines 25 – column 10, lines 20).  And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 4, 9, and 10, claim 4 as representative, Hayasaka and Aue teach the limitations of the parent claim. Hayasaka additionally teaches: the fingerprint is calculated by means of a method chosen from at least one cyclic redundancy check and a checksum (column 8, lines 30 – 55). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


b) in a shutdown phase of the control unit, initiating copying of the navigation data of the first counter (A) and of the second counter (LAST) to the reset safe area, initiating calculation and copying of a fingerprint of each navigation datum and of a fingerprint of the first counter (A) to the reset safe area, then initiating copying of the navigation data and of the counters (A, LAST) to the read-only memory by starting by copying the first counter (A) and by copying each datum before the second counter (LAST);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111